department of the treasury employer_identification_number contact person - id contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend x name of organization y name of grant program z geographical area b amount of grant oear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date z b eligible recipients must have attended applicants must be enrolling for the first time our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program called y and will be awarding scholarships each year to two graduating high school seniors the value of each grant is a public or private school in at a united_states accredited college or university as a full time degree- seeking first-year student the scholarships will be awarded and paid in their totality directly to the school that the scholars have chosen to attend seek recovery_of misused funds if a misuse of funds is discovered there are no awards renewal provisions these scholarships are one-time payments for two students qualifying students will exhibit academic potential provide examples of how they've contributed to the betterment of their communities and complete an essay based on how they would invest in their communities to create a brighter future for the next generation students are eligible to be considered for the y program if they are citizens national or legal permanent residents of the united_states x will have attained a cumulative high school gpa of weighted averages may be used have demonstrated leadership abilities through participation in community service extracurricular or other activities have completed and submitted all three required forms scholarship application recommender form and required essay by the deadline are not current and past associates of x or x affiliate related or their relatives the selection committee will consist of a scholarship administrative committee comprised of x affiliated team members from various disciplines who will serve as administrators of and judges members of the selection committee will not be in a position to receive private benefit directly or indirectly if certain potential grantees are selected over others the scholarship committee will include for the scholarship fund a reading committee - all complete applications will be reviewed and discussed by the reading committee candidates’ evaluations will be based in part on their articulation of leadership learning goals and plans for achieving them an interview committee - compelling candidates will be selected to meet with the interview committee for further consideration the trustee and president of x overall recommendations from the scholarship administrative committee will make the final_decision based on x will retain all records submitted by the grantees and their educational institutions the foundation will obtain and maintain in its file evidence that no recipient of the scholarships are related to x affiliates of x or to any members of its selection committees sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 g of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is fo be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a musicai scientific teaching or other similar capacity skill or talent of the grantee literary artistic sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ji its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one- time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the cade this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upan request by the internal_revenue_service this determination is directed only to the organization that requested it seation of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
